Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered July 18, 1996, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sentence was not excessive, as the sentence imposed was the one agreed upon during plea negotiations (see, People v Kazepis, 101 AD2d 816).
We note that the sentencing court’s assessment of the defendant as a “sexually violent predator” under the Sex Offender Registration Act (Correction Law § 168-l [6] [c]; § 168-d [3]) is not reviewable (see, People v Stevens, 235 AD2d 440, affd 91 NY2d 270; Matter of Raphael S. v Leventhal, 246 AD2d 659; People v Rodriguez, 240 AD2d 351). O’Brien, J. P., Thompson and Goldstein, JJ., concur.